Blackburn, Judge,
concurring specially.
I concur in the majority opinion and do agree that, for the reasons stated, the trial court did not err in admitting the evidence receipts of the Georgia Bureau of Investigation, which admission was defendant’s sole enumeration of error. The majority opinion correctly states that the State has the burden of proof to gain admission of evidence, i.e., to show with reasonable certainty that the evidence is the same as that seized and that there has been no tampering or substitution. However, to the extent that the majority opinion could be read to place the burden on a defendant to show a substitution or tampering with the evidence in order to exclude it, I respectfully show that the defendant has no such burden and is entitled to have the State’s evidence excluded upon a failure by the State to meet its burden of establishing the chain of custody. No such failure occurred in the instant case.